Citation Nr: 0205498	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a hiatal hernia.

4.  Entitlement to service connection for a visual acuity 
disability.

5.  Entitlement to service connection for scarring of the 
liver, bladder, and gallbladder.

6.  Entitlement to service connection for a shortened cervix.

7.  Entitlement to service connection for angioedema and 
urticaria.

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for fibromyalgia.

10.  Entitlement to service connection for dysmenorrhea and 
amenorrhea.

11.  Entitlement to service connection for galactorrhea.

12.  Entitlement to service connection for a gynecological 
disorder other than dysmenorrhea, amenorrhea, or already 
service-connected gynecological disorders (hysterectomy, 
uterine fibroids, and left salpingo-oophorectomy).

13.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

14.  Entitlement to an increased evaluation for lichen 
simplex, currently evaluated as 10 percent disabling.

15.  Entitlement to a determination of permanency of a total 
rating for the purpose of establishing entitlement to 
Dependents' Educational Assistance under Chapter 35 of the 
United States Code.

(The decision below grants the veteran's application to 
reopen a claim of service connection for hypertension.  The 
underlying claim of service connection for hypertension will 
be the subject of a later decision by the Board of Veterans' 
Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
August 1981 and from May 1984 to October 1987 with additional 
service in the National Guard from August 1974 to December 
1976.

This matter comes before the Board on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

Among other things, the veteran had previously sought a grant 
of service connection for post-traumatic stress disorder 
(PTSD) as the proper psychiatric diagnosis in lieu of a 
previously established diagnosis of paranoid schizophrenia.  
She was granted service connection for PTSD in December 2000.  
The effective date of the award of service connection was 
established as June 10, 1999.  The veteran disagreed with the 
effective date in January 2001.  In May 2001 the RO assigned 
an effective date of June 28, 1988, for the grant of service 
connection for PTSD.  This date was the same date as that 
previously established for service connection for the 
veteran's prior psychiatric diagnosis.  Despite the May 2001 
rating decision, the veteran thereafter filed a notice of 
disagreement and again claimed that the effective date should 
have been sooner than June 10, 1999.  No statement of the 
case was issued.  The veteran also submitted a substantive 
appeal of other issues on a VA Form 9 in June 2001 wherein 
she again asserted that she was seeking an effective date for 
service connection of earlier than June 10, 1999.  When the 
veteran appeared for a hearing before the Board in July 2001, 
she and her representative clarified that the issue the 
veteran desired to pursue was not a claim for an earlier 
effective date for the award of service connection, but a 
claim for an earlier effective date for the award of a 100 
percent rating for PTSD.  Since such an issue has not been 
developed or certified on appeal to the Board, it is referred 
to the RO for further action.

Finally, the veteran submitted a statement in May 2001 that 
addressed a number of the issues on appeal.  The veteran also 
listed a loss of ovary, C-section, and hysterectomy with the 
words "increased percentage" in parentheses behind the 
words.  The Board construes this action as a claim for 
increased ratings for the veteran's service-connected left 
salpingo-oophorectomy, scar from her Caesarian section 
delivery, and residuals of her hysterectomy.  As these issues 
have not been developed or certified on appeal, they are also 
referred to the RO for such further development as may be 
required.



FINDINGS OF FACT

1.  The veteran does not experience a migraine headache 
disorder, a gastrointestinal disorder, a hiatal hernia, 
hepatitis B, or fibromyalgia that is attributable to her 
military service or to already service-connected disability.  

2.  The veteran has a shortened cervix as a result of a 
hysterectomy.  The medical evidence of record has not shown 
this to result in any additional disability.

3.  The medical evidence shows that the veteran has 
refractive error, but does not relate any other visual 
acuity, or other eye disability to her military service.

4.  The veteran does not have disability due to scarring of 
the liver, bladder, or gallbladder.

5.  The veteran does not have angioedema, and she does not 
experience urticaria that is attributable to her military 
service or to already service-connected disability.  

6.  The veteran does not experience dysmenorrhea or 
amenorrhea as disabilities separate from her already service-
connected gynecological disabilities.  The veteran's current 
amenorrhea is a direct result of her service-connected 
hysterectomy.

7.  The veteran experienced galactorrhea in service and 
continues to experience it in the years after service.  There 
is no medical evidence to demonstrate that the galactorrhea 
constitutes a disability.

8.  The veteran does not have a gynecological disability 
other than dysmenorrhea, amenorrhea, or those already service 
connected.  

9.  By decision dated in December 1988, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.  She was notified of her right to appeal, but 
no appeal was made.

10.  The evidence associated with the claims file subsequent 
to the December 1988 denial is so significant that it must be 
considered to decide fairly the merits of a claim of service 
connection for hypertension.

11.  The veteran's lichen simplex is characterized by itching 
and lesions of the left leg.

12.  The veteran's 100 percent rating for service-connected 
PTSD is not shown to be reasonably certain to continue at 
this level throughout the veteran's life.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a migraine 
headache disorder, gastrointestinal disorder, a hiatal 
hernia, visual acuity disability, scarring of the liver, 
bladder, or gallbladder, a shortened cervix, angioedema, 
urticaria, hepatitis B, fibromyalgia, dysmenorrhea, 
amenorrhea, galactorrhea, or other gynecological disorder.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for 
hypertension has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for lichen simplex have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806 
(2001).

4.  The criteria for a finding of permanency of a total 
rating, for the purpose of establishing entitlement to 
Dependents' Educational Assistance, have not been met.  
38 U.S.C.A. § 3501 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.327, 3.340, 4.15 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served in the National Guard from August 1974 to 
December 1976.  After that she served an initial period of 
active duty with the Air Force in an enlisted status from 
December 1976 to August 1981.  She then attended a Reserve 
Officer Training Corps (ROTC) program from 1981 to 1984.  The 
veteran then served a second period of active duty in the Air 
Force as an officer from May 1984 to October 1987.

The veteran's service medical records (SMRs) are associated 
with the claims folder and cover a period from July 1974 to 
October 1987.  The veteran reported having a child in 1968 on 
her original enlistment physical examination history in July 
1974.  The veteran also reported a preexisting hay fever 
condition.  A March 1975 allergy consultation provided an 
impression of allergic rhinitis.  The SMRs reflect that the 
veteran was treated for allergic rhinitis and sinusitis on a 
number of occasions during her years of service.  This also 
included complaints of headaches associated with her allergic 
condition.  An entry dated in December 1976 reported a review 
of previously prescribed medications upon the veteran's 
reporting at a new duty station.  A prescription for 
Donnatal, used as an anti-spasmodic for the gastrointestinal 
(GI) tract, was not approved.  The veteran was approved for a 
drug used as an anti-sunburn filter, and Retin-A as an anti-
acne medication.  In regard to headaches, the SMRs reflect 
that the veteran complained of headaches in February 1977 
when she said that she experienced headaches when she would 
type all day. 

A March 1977 entry noted that the veteran gave an 8-year 
history of a milky discharge from her breasts (galactorrhea).  
This would coincide with a time period after her first child 
was born in 1968.  A July 1976 obstetrics and gynecology 
(OB/GYN) visit noted that the veteran reported an occasional 
irregularity in her menses.  She also reported a discharge 
from her breasts.  The veteran's prescription for birth 
control pills (BCP) was renewed in August 1978.  Her blood 
pressure was noted as 150/90 at the time.  The entry further 
noted that her blood pressure was to be checked every three 
months and she was to discontinue taking her BCPs if her 
blood pressure exceeded 150/90.  The veteran's blood pressure 
was checked for five days during September 1978.  It was 
still elevated in early September but a later entry on 
September 18 shows that she was normotensive, but also shows 
that the veteran complained of headaches and dizziness at 
times.  A June 1980 OB/GYN evaluation noted that the veteran 
said that her discharge from her breasts was attributable to 
massive cystitis.  Her blood pressure was 110/70.  There were 
palpable masses of the adnexae.  The veteran was evaluated 
for a heart murmur in April 1981.  An internal medicine 
consultation shows that there was no cardiac defect and that 
the veteran was fit for worldwide duty.  

The veteran was noted to be pregnant in July 1984.  A 
Standard Form (SF 533), Prenatal and Pregnancy record 
documented blood pressure readings over six weeks during July 
and August 1984 with no evidence of an elevated blood 
pressure.  The veteran delivered a healthy baby by Caesarian 
section (C-section) in January 1985.  The hospital operative 
report and discharge summary did not disclose any problems in 
the surgery or after care.  The veteran was noted to have 
experienced preeclampsia prior to her admission to the 
hospital.  (Preeclampsia is defined as the development of 
hypertension with proteinuria or edema, or both, due to 
pregnancy or the influence of a recent pregnancy.  STEDMAN'S 
MEDICAL DICTIONARY 1419 (26th Ed., 1995)) (hereinafter 
STEDMAN'S).  The SMRs reflect that the veteran gave informed 
consent to a bilateral tubal ligation in September 1985.  The 
surgery was performed in November 1985.  

Additional treatment records noted that the veteran continued 
to complain of a discharge from her breasts.  She was 
evaluated in April 1986 to include a bilateral mammogram and 
ultrasound of the left breast.  Her Prolactin level was also 
checked and found to be normal.  The veteran was found to 
have an abnormal Pap smear in May 1986 with the presence of 
squamous metaplasia and inflammation noted.  An October 1986 
entry provided a diagnosis of galactorrhea of unknown 
etiology.  The veteran was treated for complaints of burning 
and drainage of the left eye for two days in October 1986.  
Her visual acuity was measured as 20/25 in the right eye, 
20/20 in the left and 20/20 for both eyes.  The assessment 
was of a corneal abrasion of the left eye.  The veteran was 
then treated for GI-related complaints in November 1986.  An 
entry dated December 1, 1986, reported a nine-day history of 
upset stomach and diarrhea.  The assessment was viral 
gastroenteritis versus cholecystitis.  Additional treatment 
entries noted some improvement but the veteran was treated 
again on December 16 for further complaints of stomach 
distress.

In April 1987 the veteran was treated for complaints of a 
rash on her face for the past two months.  Physical 
examination reported hyperpigmented areas on the temples 
bilaterally.  The assessment was tinea.  The veteran was also 
treated for conjunctivitis in April 1987.  The veteran was to 
have a GYN evaluation of her galactorrhea in September 1987 
but there was insufficient time to complete the laboratory 
studies prior to her date of discharge.

A review of physical examination reports dated in 1974, 1976, 
1978, 1981, 1982, and 1987 are negative for any findings 
regarding migraine/tension headaches, a GI disorder, hiatal 
hernia, visual acuity problem or other eye disorder, scars of 
the liver, bladder and gallbladder, shortened cervix, 
angioedema and urticaria, hepatitis B, fibromyalgia, 
dysmenorrhea and amenorrhea.  The September 1987 physical 
examination report did list a problem of galactorrhea.  It 
also noted that the veteran was under treatment for blotchy 
patches on her face that were treated with Lotrimin and 
Eldopaque Forte.

The veteran submitted her original claim for disability 
benefits in February 1988.  Among the conditions listed for 
possible service connection was hypertension.  She also 
submitted a list of treatment provided for several 
conditions.  Pertinent to this claim were her notations of 
treatment for hypertension, fibroids and a skin condition.

The veteran was scheduled for a VA examination in July 1988 
but was unable to make the appointments because she was an 
inpatient at the VA medical center (VAMC) in Tuscaloosa, 
Alabama, at the time.  A discharge summary for a period of 
hospitalization from June 28, 1988, to July 29, 1988, 
reported that the veteran was treated for psychiatric and 
dental conditions.  The summary reported her blood pressure 
as 110/80 at the time.  No treatment pertinent to the other 
issues on appeal was listed in the summary.

Records were received from C. H. Smith, M.D., that reflect 
treatment of the veteran in June and September 1988.  The 
treatment was for the veteran's psychiatric disorder.  No 
pertinent information regarding the issues on appeal was 
provided in the records.

The veteran was afforded VA audiological and general medical 
examinations in October 1988.  The results of the audiology 
examination provide no pertinent information regarding the 
issues on appeal.  The general medical examination noted the 
veteran's several instances of elevated blood pressure in 
service, to include preeclampsia.  She said it had been 
monitored periodically and was borderline.  The veteran also 
reported continued problems with galactorrhea.  Physical 
examination reported a blood pressure reading of 140/90.  The 
veteran was experiencing a sinus headache related to her 
allergies.  No galactorrhea was present on examination.  
Pertinent diagnoses were borderline hypertension and 
galactorrhea, etiology undetermined.

In a rating decision dated in December 1988, the veteran was 
granted service connection for, inter alia, tinea corporis 
and uterine fibroids.  She was assigned noncompensable 
evaluations for those disabilities.  She was denied service 
connection for hypertension.  No decision was made regarding 
her galactorrhea.  The veteran was notified of the rating 
decision in November 1988 and apprised of her appellate 
rights.  She failed to perfect a timely appeal of the denial 
of service connection for hypertension.

A February 1989 VA psychiatric examination listed symptoms 
and findings relating to the veteran's service-connected 
psychiatric disability.

In March 1989, the RO proposed a finding of incompetence for 
the veteran.  The veteran submitted a statement in March 1989 
that requested that her mother be designated to serve as her 
fiduciary.  In July 1989 the RO issued a rating decision that 
found the veteran to be incompetent from July 14, 1989.

Associated with the claims folder are VA outpatient treatment 
records for the period from August to October 1989.  The 
veteran was treated for a complaint of a rash on her skin in 
September 1989 and complaints of galactorrhea in October 
1989.

In June 1990 the veteran advised the RO that she was 
hospitalized at the VAMC in Tuskegee, Alabama.  She said that 
she was now having serious "pms" problems, which were 
related to her service-connected OB/GYN disorder.  She did 
not elaborate on her problems.

VA records show that the veteran was inpatient at VAMC 
Montgomery, Alabama, from June 9, 1990, to June 12, 1990.  
Her primary complaint was urinary retention, burning and some 
hematuria.  She was treated for this complaint and diagnosed 
with hemorraghic cystitis.  She was later transferred to VAMC 
Tuskegee where she remained hospitalized until July 1990.  
Her primary diagnoses related to her psychiatric disability, 
migraine headaches and galactorrhea and amenorrhea syndrome.  
The summary did not elaborate on the veteran's medical 
conditions.  It was noted that she was on medications to 
treat her migraines (Sansert), and her galactorrhea 
(Parlodel).

Treatment records associated with that hospitalization 
indicate that the veteran complained of blurred vision, a 
rash on her face, twitching muscles and menstrual cramps on a 
nursing assessment dated June 17, 1990.  The veteran's blood 
pressure was not noted to be elevated and was measured as 
136/70 upon her admission to VAMC Montgomery.

The veteran was afforded a VA social work field examination 
in October 1990.  No pertinent physical symptoms were noted 
in the report.  The veteran was afforded a VA Aid and 
Attendance (A&A) examination in January 1991.  The focus of 
the examination was the veteran's mental health status.  The 
veteran was noted to complain of headaches as being almost 
constant.

A December 1993 VA psychiatric examination related only to 
the veteran's psychiatric disability and current symptoms.  
No physical complaints or disorders were identified.

The veteran underwent a total abdominal hysterectomy and left 
salpingo-oophorectomy in December 1994.  (A salpingo-
oophorectomy is the "surgical removal of uterine tube and 
ovary."  Williams v. Brown, 8 Vet. App. 133, 134 (1995).)  
The discharge summary also noted that the veteran had 
multiple dark spots on her legs and upper extremities.  The 
summary noted that a previous GI series was consistent with 
probable gastritis as well as a hiatal hernia.  Two of the 
veteran's diagnoses prior to surgery were anemia and severe 
menometrorrhagia.  (Menometrorrhagia is defined as irregular 
or excessive bleeding during menstruation and between 
menstrual periods.  STEDMAN'S, 1089.)

The December 1994 operative report noted excessive amounts of 
pelvic adhesions.  Adhesions to the liver and gallbladder 
were noted.  The uterus was noted to be hyperemic and boggy 
and enlarged.  The report further noted that the bladder was 
abnormally adhered to the uterus secondary to previous 
surgery.  The bladder was then dissected from the uterus and 
the upper part of the cervical neck.  The report said that 
the cervix was found to be extremely long and that it curved 
under the bladder and was adhered to the bladder on the lower 
portion of the cervix as well.  A large portion of the cervix 
was removed but the remainder was left in place because it 
was located too deep and was adhered to the bladder.  The 
report indicated that the surgeon felt that the remaining 
portion of the cervix would not cause harm to the veteran.  A 
progress note entry, written postoperatively, reported that 
the surgery was complicated by an excessive amount of 
adhesions, an extremely long cervix, and an abnormally 
adhered bladder. 

A review of VA outpatient notes for the period from August 
1990 to September 1999 reflect treatment primarily for the 
veteran's psychiatric disability.  There are a number of 
pertinent entries regarding several issues on appeal.  The 
veteran was noted to complain of headaches in entries dated 
in August and September 1990.  The veteran was noted to be 
taking Haldol for her headaches.  An April 1992 neurology 
consult evaluated her for migraines with the veteran claiming 
a 10-year history of headaches.  No findings relating the 
condition to service were noted.  Treatment entries in March 
1993 reported a rash on the veteran's left leg and back that 
was assessed as dermatitis.  She was also noted to have 
menorrhagia and deep uterine bleeding (DUB).  The veteran was 
noted to be desirous of a hysterectomy to relieve her 
symptoms.  It was noted that hysterectomy would be considered 
if medical therapy did not improve her symptomatology.  The 
veteran was treated for dermatitis of the back and left leg, 
and gastritis with refractive error noted in regard to 
complaints of blurry vision in July 1994.  An optometry 
consultation at that time found no evidence of any problems 
other than refractive error.  

The veteran was further evaluated for complaints of stomach 
pain with an upper GI series in October 1994.  The results 
were interpreted to show increased gastric secretion within 
the stomach that was suggestive of probable gastritis.  There 
was marked pyloric spasm.  A routine optometry evaluation in 
March 1997 reported no major negative findings.  The veteran 
was diagnosed with presbyopia.  The VA records contain the 
results of a blood serology evaluation performed at a 
civilian regional blood center in December 1997.  The report 
indicated that the veteran's blood was reactive for the 
presence of hepatitis B core antibody (HBcAb).  Included with 
the results was an information sheet to explain the results 
of the blood test and that the results did not mean that the 
veteran had hepatitis B, only that she had been exposed to 
the virus as some point in time.  The veteran requested VA 
laboratory tests in January 1998 to determine if she had 
hepatitis B.  She also requested to be reevaluated for 
fibromyalgia.  A February 1998 entry reported that the 
veteran was treated for complaints related to reflux 
esophagitis and fibromyalgia.  Additional entries dated in 
1998 reported further treatment related to fibromyalgia.  

The veteran submitted a claim for entitlement to service 
connection for several medical conditions to include 
migraine/tension headaches, GI disorder, vision/eye problems, 
angioedema and urticaria and hypertension in June 1999.  She 
added a claim for service connection for hepatitis B, scarred 
liver, bladder and gall bladder, shortened cervix and hiatal 
hernia in September 1999.

Associated with the claims folder are Reports of Contact with 
the veteran, dated June 10, and June 11, 1999.  The reports 
noted that the veteran wanted to take the necessary steps to 
be found competent for VA purposes.

The RO wrote to the veteran in November 1999 and informed her 
of the requirements to submit a well-grounded claim.  The 
veteran was informed that she needed to submit evidence of a 
current disability that was related to her military service. 

Additional VA records for the period from July 1997 to 
December 1999 mostly related to treatment of the veteran's 
service-connected psychiatric disability.  An optometry 
entry, dated in November 1998, reported the veteran's 
bilateral vision as 20/20.  She was noted to have trichiasis, 
a condition involving the eyelashes growing toward the eye, 
and ametropia, a condition that represents a refractive 
error.  Several entries in 1998 and 1999 noted her continued 
complaints regarding fibromyalgia.  The veteran was treated 
for dermatographism in November 1999.  

The veteran was afforded a VA dermatology examination in June 
2000.  The examination report included color photographs of 
the veteran's left calf area.  The veteran complained of 
having a rash.  She said the rash on her left leg had 
increased in size from a dime to a quarter.  She said it was 
dark and ashy.  Physical examination reported a blood 
pressure of 173/79.  The veteran was noted to be 
uncomfortable during the examination and scratching all over 
her body.  The rash on the left calf was described as 
approximately 1-1/2 inches in diameter and a darkened area with 
a fine rash.  There was one small raised papular area on the 
inferior area.  The examiner reported that they were unable 
to observe or palpate a rash on the veteran's face due to her 
wearing make-up.  The examiner noted that scrapings of the 
left calf area revealed fungal elements present.  Photographs 
of the left calf showed the darkened area as described by the 
examiner in the report.  The pertinent diagnosis was tinea 
corporis of the left leg and probably face.

The veteran's disability rating for tinea corporis was 
maintained at the noncompensable level by way of a rating 
decision dated in July 2000. 

A VA outpatient treatment record, dated in June 2000, noted 
that the veteran continued to experience intermittent 
discharges from her breasts.  A social and industrial survey 
was conducted in October 2000.  The underlying purpose of the 
survey was to obtain evidence in order to assess the 
veteran's request to be found competent.  She informed the 
examiner that she felt that her diagnoses should be her 
psychiatric disorder, hiatal hernia, abrasion of the left 
cornea, scarred liver, hepatitis B, migraine headaches, 
fibromyalgia and a skin condition.  A list of medications was 
provided that included medications to treat headaches, a skin 
condition, and high blood pressure.

The veteran was afforded a VA psychiatric examination in 
November 2000.  The examiner noted that the veteran related a 
history of hysterectomy, hypertension and migraine headaches.  
No findings regarding any physical symptoms were reported.  
The examiner opined that the veteran was competent to handle 
her funds.

In a rating decision dated in December 2000 the RO found the 
veteran to be competent as of December 5, 2000.  The RO also 
granted service connection for PTSD, secondary to sexual 
trauma.  An effective date of June 10, 1999, was established 
for service connection of PTSD.

The veteran submitted a claim regarding several additional 
issues in January 2001.  Her claim included an earlier 
effective date for service connection for PTSD, a permanent 
and total rating for her PTSD, an increased evaluation for 
her service-connected tinea corporis, and service connection 
for fibromyalgia, galactorrhea, a separate gynecological 
disability other than her hysterectomy and oophorectomy, and 
service connection for dysmenorrhea and amenorrhea prior to 
her December 1994 hysterectomy.  She also requested a hearing 
at the RO.  This request was later withdrawn in writing by 
the veteran.

The RO wrote to the veteran in February 2001 and requested 
that she provide evidence to support her claim for an earlier 
effective date for service connection for PTSD as well as her 
claim for a permanent and total evaluation for PTSD.  She was 
requested to provide evidence establishing a relationship 
between her diagnoses of fibromyalgia and galactorrhea and 
her military service.  Finally, she was requested to provide 
further information regarding her claim for other 
gynecological disability.  She was specifically requested to 
identify the disability or disabilities involved and to 
provide medical evidence of a current diagnosis.  The veteran 
was advised in all instances that if she wanted assistance in 
obtaining records from a private facility or physician, she 
should submit the necessary authorization.  

Associated with the claims folder are VA outpatient 
psychiatric treatment records for the period from April to 
August 2000.  The records noted that the veteran was 
competent and able to manage her own funds.  They also noted 
that she was desirous of obtaining additional training 
through VA.  Her Global Assessment of Functioning (GAF) 
scores ranged from 50 to 70.  

The veteran was afforded a VA psychiatric examination in 
February 2001 for the purpose of evaluating the appropriate 
diagnosis for her psychiatric disability.  The examiner 
addressed only psychiatric symptoms in concluding that the 
veteran's diagnosis should be PTSD secondary to sexual 
trauma.

A second VA examination was conducted, by a vocational and 
rehabilitation psychologist, also in February 2001.  The 
psychologist concluded that symptoms related to PTSD were not 
clinically prominent prior to 1999.

A VA field examination was conducted in February 2001.  The 
examiner noted the veteran's several diagnoses but made no 
comment regarding any current physical problems or symptoms.  
The examiner did state that they concurred with the decision 
to find the veteran competent as she was able to pay her 
bills in a timely manner.

Associated with the claims folder are pharmacy records 
listing a number of medications prescribed to the veteran.  
Some of the listings describe the purpose of the medications 
to include treating skin problems on the face and legs, and 
to control itching, joint pain, headaches, and hypertension.  

Because of the prior differing opinions as to the veteran's 
proper psychiatric diagnosis, a review of the veteran's 
claims folder was conducted by a different VA examiner in 
March 2001.  The examiner concluded that the veteran's proper 
diagnosis was PTSD.  The examiner assigned a current GAF 
score of 60.

The veteran was afforded a VA dermatology examination in 
March 2001.  The examiner noted positive evidence of 
dermographism on the veteran's arms.  There were also 
scattered urticarial plaques on the upper torso, and 
hypertrophic lichen-like lesions, which were hyperpigmented, 
on the left lateral legs.  There was vague erythema 
identified on the veteran's cheeks.  The examiner's 
assessment was post-inflammatory hyperpigmentation, versus 
melasma of the face; lichen simplex of the left lower leg; 
and, urticaria plus dermographism.  No opinion was expressed 
as to the etiology of the veteran's urticaria/dermographism.  

In May 2001, the RO established an effective date of June 28, 
1988, as the effective date for the grant of service 
connection for PTSD.  The veteran's disability rating for 
lichen simplex of the left lower leg, previously rated as 
tinea corporis, was increased to 10 percent.  The remaining 
issues claimed in January 2001 were denied.

A May 2001 letter from the RO informed the veteran that the 
May 2001 rating decision was corrected to include service 
connection for residuals of her C-section scar, evaluated as 
10 percent disabling from May 11, 2000.

The veteran submitted a notice of disagreement with the May 
2001 rating action in May 2001.  In regard to the additional 
gynecological disability claimed, she disagreed with the 
rating decision denying her benefits.  She did not elaborate 
on the condition(s) claimed or identify any source of 
evidence.

The veteran submitted her substantive appeal with respect to 
several of the issues on appeal in June 2001.  She included a 
VA outpatient psychiatric treatment record in support of her 
claim.  The record reflected treatment provided in May 2001.  
The entry stated that the veteran's correct psychiatric 
diagnosis was PTSD, delayed onset, chronic and severe.  The 
veteran was noted to have co-morbid intense anxiety and 
depression and associated somatization, generalized anxiety, 
depressive and hypomanic-like symptoms which have complicated 
her clinical picture.  The veteran was noted to be a high 
functioning and motivated patient that would benefit from 
vocational rehabilitation opportunities and going back to 
school.

The veteran testified at a Board hearing in July 2001.  She 
said that she had migraine headaches in service.  She 
continued to have headaches and used medication for relief.  
She stated that her migraine headaches differed from her 
sinus headaches.  The veteran also testified that she first 
had GI problems in Korea and that it was believed to be 
gastritis or colitis.  She continued to have problems after 
service and she now has gastric reflux and heartburn, 
controlled with medication.  She said that she experienced 
eye problems while typing in service.  She said that she did 
a lot of reading and this strained her eyes.  The veteran 
said that she continued to have problems with her eyes and 
would see double without her glasses.  The veteran said that 
she first experienced high blood pressure in 1978.  She said 
her OB/GYN physician noticed her high blood pressure and 
referred her for a week of readings.  She said she was taking 
medication for hypertension.  She said she was not given 
medication for hypertension in service.  The veteran 
recounted her difficulties while pregnant in 1984-1985 and 
how she experienced edema and preeclampsia.  The veteran also 
stated that she found out that she had the antigen to the 
antibody for hepatitis B when she tried to donate blood.  She 
believed that it was due to surgeries at the VA, in service, 
or while a military dependent; however, she never had a blood 
transfusion.  She said she had been told that she had a 
scarred liver.  She received medical follow-up every 6 months 
and managed her diet.  In regard to her claim involving a 
scarred liver, bladder and gall bladder, the veteran 
complained of no current symptomatology at her hearing.  She 
recounted how her VA surgeon told her in 1994 that she had 
had extensive adhesions related to previous surgeries and 
that she had had to suffer from pain from those adhesions.  
The veteran also did not contend that she suffered from any 
current disability due to the shortened cervix.

She said that she developed a hiatal hernia after her 1994 
surgery.  She would experience her food coming up causing her 
to choke, cough and gag.  She was on a new medication that 
seemed to provide relief.  The veteran testified that the 
urticaria/dermatographism started a few years earlier.  She 
first noticed it in 1996 and did not have it in service.  She 
felt the condition was related to stress she experienced.  
She also testified that she experienced pain in service but 
that she did not complain.  She was initially evaluated after 
service by a rheumatologist that put her on a diet.  The diet 
did not help.  She thereafter was diagnosed with fibromyalgia 
by another physician in 1996 and she used pain medication.  
No physician had related her present diagnosis of 
fibromyalgia to her symptoms in service.  The veteran 
testified that she had atypical bleeding prior to her 
hysterectomy but that it had essentially stopped.  In regard 
to her assertion that her disability should be rated 
permanent and total the veteran said that the underlying 
events that caused her PTSD could not be undone and that she 
would always be affected by them.  Therefore, her disability 
rating for PTSD should be permanent with no future 
examination of the disability.  Finally, in regard to her 
lichen simplex the veteran said that she first developed this 
on her return from her assignment in Korea.  She would 
scratch the spot on her leg and it would ooze.  She was told 
that scratching the spot would make it worse as the skin 
would thicken and toughen.  She was given a number of 
medications to treat the problem.  She said she would dress 
so as to cover the spot on her leg.  

The veteran submitted additional evidence, consisting of 
medical and other evidence, after her Board hearing.  Some of 
the evidence was duplicative of evidence already of record.  
Much of the evidence consisted of the hospitalization records 
associated with the veteran's initial period of 
hospitalization with VA in June 1988.  In that regard the 
records noted several higher blood pressure readings but then 
a majority of readings that would not be considered as 
indicative of hypertension.  No diagnosis of hypertension was 
made.  The veteran indicated not ever having high blood 
pressure or hepatitis when she answered a dental 
questionnaire.  An entry, dated July 21, 1988, noted that the 
veteran reported having a fungus of her facial skin and had 
been treated for that in the past.  She also reported 
galactorrhea since the birth of her baby in January 1985.

Included in the evidence submitted by the veteran was an 
annotated (by the veteran) copy of a vocational and 
rehabilitation counseling report dated in April 2000.  The 
report noted that the veteran had been determined to be 
competent but also provided a detailed analysis of what the 
counselor felt were reasons why she would not be a candidate 
for further training.  The counselor's opinion was that the 
veteran was, as of that time, "infeasible for vocational 
rehabilitation purposes."  

The veteran also included a letter from J. M. Badry, Ph.D., 
dated in June 2000.  The veteran had asserted that she was 
evaluated by Dr. Badry on several occasions in the mid-1990's 
but that the records from those evaluations were missing.  
Dr. Badry said that she had seen the veteran in the spring of 
1995; however, there were no notes or records available of 
those evaluations.  Dr. Badry stated that her recollection 
was that the veteran showed no signs of schizophrenia and no 
signs of being incompetent.  

Associated with the claims folder is a copy of a statement of 
the case (SOC) from the RO's Vocational Rehabilitation and 
Employment Officer dated in August 2001.  The SOC addressed 
the issue of the veteran's entitlement to vocational 
rehabilitation training under Chapter 31 of Title 38, United 
States Code.  Most of the evidence related to that claim is 
not associated with the claims folder as it pertains to a 
claim not under the Board's jurisdiction at this time.  The 
SOC indicated that the veteran was afforded another review in 
assessing her desire to receive training benefits.  The SOC 
reported that a February 2001 evaluation found the veteran to 
be infeasible for vocational rehabilitation counseling due to 
her severe disability and her refusal to complete an Extended 
Evaluation to determine her feasibility for employment due to 
her long absence from any productive employment or schooling.  

Finally, in March 2002, the veteran was provided a copy of 
the transcript for her July 2001 Board hearing.  She then 
submitted several pages of corrections to the transcript.  
The changes were received at the Board and an Interlocutory 
Order issued in April 2002 incorporating most of the 
veteran's requested changes.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001). 

The chronicity provisions of 38 C.F.R. § 3.303(b) (2001) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition for which lay observation is competent.  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The SMRs document several instances of complaints of 
headaches, either associated with eyestrain or related to 
sinus and allergy complaints.  There are no entries in any 
treatment record or on any of the several physical 
examination reports that document any complaints or treatment 
for migraine headaches.  An October 1988 VA examination was 
negative for any findings relating to migraine headaches.  
The first evidence of a diagnosis of migraine headaches is 
contained in the June to July 1990 VA hospital summary.  
Later VA records contain further evidence of treatment for 
migraines, to include prescription medication.  However, 
there is no medical evidence linking the veteran's migraine 
headaches to service.  

The veteran's SMRs record an instance in 1976 where a medical 
review of medications indicated that a prescription for 
Donnatal was not approved.  The records are silent for any 
further reporting of a GI-related entry until November and 
December 1986.  The veteran was treated for an upset stomach 
and diarrhea.  The assessment was viral gastroenteritis 
versus cholecystitis.  The veteran's September 1987 
separation physical examination was negative for any GI-
related complaints.

After service, the first evidence of any GI-related 
complaints were in October 1994 with the results of an upper 
GI series documenting probable gastritis and marked pyloric 
spasm.  The veteran was first diagnosed with a hiatal hernia 
at the time of her December 1994 hysterectomy.  The veteran 
has also been diagnosed with esophageal reflux and gastritis.  
There is no medical evidence to link any GI disorder or 
hiatal hernia to any incident of service.  The SMRs show 
several widely spaced GI-related events that were acute and 
transitory in nature.  The first evidence after service of 
any GI disorder is approximately seven years later.  

In regard to the veteran's claim regarding an eye-related 
disability, the SMRs are negative for any indication of any 
type of long-term problem or complaints.  The veteran was 
noted to complain that her vision was blurry or that her eyes 
burned on a couple of occasions.  These complaints were noted 
to be related to eyestrain or associated with the veteran's 
rhinitis and allergies.  She was also treated for 
conjunctivitis on several occasions and for a left corneal 
abrasion in October 1986.  The veteran wore reading glasses 
in service.  The several military physical examination 
reports listed no eye-related problems, to include at the 
time of discharge.  Her distant and near vision were reported 
as 20/15 in each eye in September 1987.  

The veteran did not complain of any type of eye problem when 
she submitted her original claim for disability benefits in 
February 1988.  The June-July 1988 VA discharge summary 
provided no findings regarding any eye disorder or problem, 
although treatment records from that hospitalization indicate 
that she complained of blurred vision.  The October 1988 VA 
examination report was also negative for any findings of an 
eye-related problem.  A July 1994 outpatient entry noted that 
the veteran complained of blurry vision.  This was attributed 
to a refractive error.  A March 1997 optometry entry provided 
an assessment of arterial narrowing-hypertensive 
cardiovascular disease and presbyopia of both eyes.  A 
November 1998 optometry note reported that the veteran was 
reviewed for a vision assessment.  She was noted to have 
ametropia (a refractive error) and trichiasis (a condition 
where the eyelashes curve toward the eye).  Her bilateral 
vision was measured as 20/20.

In short, there is no evidence of any type of chronic eye 
problem in service.  There were several instances of acute 
and transitory conjunctivitis.  Her tested visual acuity was 
recorded as 20/15 at the time of her September 1987 physical 
examination.  The VA records do not relate any type of 
disorder to the veteran's period of service.  Thus there is 
no basis to find an entitlement to service connection for a 
visual acuity disorder.

The veteran has alleged that she suffers from a disability as 
a result of scarring of the liver, bladder and gallbladder; 
however, there is no evidence to show any disability related 
to this claimed condition.  The veteran underwent surgery in 
January 1985 for the birth of a child by C-section.  She 
later had laparoscopic surgery for a tubal ligation in 
November 1985.  There is no indication in the SMRs of any 
residual problems from either of these surgeries.  

The operative report from the veteran's December 1994 VA 
hysterectomy did note multiple adhesions in the pelvic cavity 
involving the liver, bladder and gallbladder.  The bladder 
was noted to be abnormally adhered to the uterus secondary to 
prior surgery.  Adhesions, in general, are not uncommon from 
surgery.  In this case, while there certainly is 
documentation of adhesions, even extensive adhesions 
attributed to surgeries prior to 1994, there is no evidence 
of any residual scarring causing disability as a result of 
the adhesions.  There is no evidence of any defect of or 
damage to the liver, gallbladder or bladder as a result of 
the adhesions.

The veteran's claim regarding her shortened cervix relates 
only to residuals from post-service surgery in 1994.  The 
veteran's cervix was found to be abnormally long at the time 
of her 1994 hysterectomy.  The VA operation report indicated 
that a large portion of the cervix was removed as part of the 
hysterectomy but that a portion of the cervix was left in 
place because it was located too deep and adhered to the 
bladder.  The fact that the cervix was thus shortened in no 
way represents any type of a disability as it was the result 
of a decision to leave a portion of the cervix rather than 
remove it in its entirety.  The veteran has pointed to no 
evidence of record that her shortened cervix has resulted in 
any residual disability to warrant entitlement to service 
connection.

The veteran testified that she first experienced problems 
with angioedema and urticaria after service.  (Transcript p. 
30).  Her SMRs document a diagnosis of tinea corporis that is 
already service-connected.  There is no evidence of any 
additional skin condition in service.  Tinea was also 
diagnosed at the time of the October 1988 VA examination.  
The VA treatment records after service note diagnoses of 
urticaria and dermatographism several years after the 
veteran's discharge in 1987.  There is no medical evidence of 
record that provides any nexus between the veteran's 
diagnoses of angioedema, urticaria or dermatographism and any 
incident of service.

The veteran alleges that she was infected with hepatitis B as 
a result of her surgeries in service.  She provided a copy of 
test results performed by a regional blood center dated in 
December 1997.  The results reported that her sample was 
reactive to the hepatitis B core antibody (HbcAb).  The 
accompanying fact sheet clearly stated that this did not mean 
that she had hepatitis B, only that she had been exposed to 
the virus at some point in the past and had developed an 
antibody.  The fact sheet also stated that there were 
"countless" ways of becoming exposed to the virus.  
Further, the fact that she had developed the antibody made 
the chances good that she had eliminated the virus from her 
system.  

There is no evidence of record to show that the veteran 
suffers from any ill effects from her exposure to the virus 
for hepatitis B.  The many treatment records, VA examination 
reports and assessments of the veteran's overall health make 
no mention of any problems associated with hepatitis B.  
Further, the veteran has presented no evidenced to show that 
her exposure was related to any event in service.  As the 
fact sheet stated, there are countless ways to be exposed.  
The veteran's exposure was first documented in 1997, some 10 
years after service.  There is no competent evidence to show 
that her exposure to the virus occurred in service.

The veteran also desires entitlement to service connection 
for fibromyalgia.  The SMRs are negative for any diagnosis of 
fibromyalgia.  They do not reflect any ongoing treatment of 
complaints of fatigue and vague muscle and/or joint pain.  
The veteran testified that her legs hurt in service but that 
she did not complain.  There were no complaints of fatigue, 
joint or muscle pain at the time of the veteran's 
hospitalization in June 1988 or at the time of her October 
1988 VA examination.  The veteran was referred for a 
rheumatology consultation with a provisional diagnosis of 
fibromyalgia in December 1997.  The veteran was diagnosed 
with fibromyalgia and treated on a number occasions in 1998 
and beyond.  There is no objective competent evidence to 
indicate that the veteran's fibromyalgia had its onset in 
service or that her current diagnosis is related to any 
incident of service. 

The veteran was treated for several OB/GYN complaints during 
service.  She was provided birth control pills as a means of 
regulating her menses at one time.  She now seeks to 
establish service connection for dysmenorrhea and amenorrhea.  
The Board notes that dysmenorrhea is defined as a difficult 
or painful menstruation.  STEDMAN'S, 532.  Amenorrhea is 
defined as the absence or abnormal cessation of the menses.  
STEDMAN'S, 57. 

No complaints related to abnormal or chronic uterine bleeding 
were noted at the time of the veteran's hospitalization in 
June 1988 or at the time of the October 1988 VA examination.  
The veteran was treated for hemorrhagic cystitis in June 1990 
but this was related to a temporary bladder infection.  The 
VA outpatient records do show that the veteran began to 
experience episodes of DUB in 1993 and 1994.  She was 
evaluated and treated for this on a number of occasions.  
There is no evidence of an absence of the veteran's menses.  
Ultimately, the veteran underwent the hysterectomy and left 
salpingo-oophorectomy in December 1994 to ameliorate her 
bleeding problems.  A natural result of this surgery was the 
cessation of her menses.  Post-surgical treatment records do 
not report any ongoing residual or chronic problem associated 
with continued bleeding.  The veteran testified in July 2001 
that the bleeding had essentially stopped since her surgery.  
(Transcript p. 38).

The Board notes that the veteran also submitted a claim for 
service connection for unspecified OB/GYN disabilities.  The 
RO wrote to her in February 2001 and requested that she 
specify what disability or disabilities were represented by 
this claim.  The veteran has not identified any disabilities 
in response to the RO's request.  The Board finds that the 
veteran's OB/GYN disabilities have been rated under the 
residuals for her hysterectomy and left salpingo-
oophorectomy.  The medical evidence of record does not show 
any additional OB/GYN disabilities related to service or as a 
consequence of her December 1994 surgery.

Finally, the veteran seeks service connection for 
galactorrhea.  The veteran was clearly diagnosed with 
galactorrhea while on active duty.  She has continued to 
receive multiple diagnoses for the condition since service.  
Significantly, there is no medical evidence to indicate that 
this diagnosis represents any type of a disability.

Galactorrhea, by itself, represents a discharge from the 
breasts.  Unless there is an underlying cause that is 
identified as something medically significant, or evidence 
that the discharge is such that it causes problems for the 
veteran such as requiring her to change clothes constantly, 
there is no disability involved.  Although the veteran 
continues to have a diagnosis of galactorrhea years after 
service, there is no evidence that it constitutes a 
disability that would warrant entitlement to service 
connection.  The veteran has been evaluated for traditional 
causes of galactorrhea to include thyroid evaluations and 
other laboratory tests.  No evidence has been presented, and 
no diagnosis provided that identifies the galactorrhea as a 
symptom of any other disorder.  Accordingly, since the 
veteran's galactorrhea does not represent a current 
disability, there is no basis to establish service 
connection.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the veteran's claimed 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).

B.  New and Material Evidence--Hypertension

The veteran maintains that service connection should be 
granted for hypertension.  In essence, she contends that she 
developed hypertension in service and that her current 
diagnosis of hypertension is a continuation of symptoms that 
began in service.  

The veteran originally attempted to establish service 
connection for hypertension in 1988.  Her claim was denied in 
December 1988.  The veteran was notified of that action that 
same month.  She failed to submit a timely appeal.  See 
38 C.F.R. §§ 20.302, 20.1103 (2001).  As a result, service 
connection for such a disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

(The Board notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  See 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001).  Among other 
things, the new regulations included an amendment to 
38 C.F.R. § 3.156(a), pertaining to the definition of new and 
material evidence.  The Board points out, however, that the 
referenced amendment to 38 C.F.R. § 3.156(a) is only 
effective for claims received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (2001).) 

In this case, the evidence of record at the time of the 
December 1988 rating decision was the veteran's SMRs, the 
inpatient summary from the veteran's VA hospitalization from 
June to July 1988, and the VA examination report dated in 
October 1988.  The SMRs documented high blood pressure 
readings in 1978 attributed to a change in BCPs.  The veteran 
was also diagnosed with preeclampsia during her pregnancy in 
1984 and 1985.  At the time of her October 1988 VA 
examination the veteran was assessed as borderline 
hypertensive.  The veteran's claim was denied in December 
1988 because she was not found to have chronic, sustained 
hypertension and was not on medication.

As detailed in the Background section of this decision, a 
great deal of new evidence has been associated with the 
claims folder since the December 1988 rating decision.  The 
records clearly document multiple diagnoses of hypertension 
and the fact that the veteran is taking prescription 
medication for control of her hypertension.  As noted above, 
the credibility of the evidence is to be presumed when 
analyzing the question of whether new and material evidence 
has been presented.  See Justus, supra.  Moreover, in Hodge, 
it was stressed that, under the regulation (38 C.F.R. 
§ 3.156), new evidence that was not likely to convince the 
Board to alter its previous decision could nevertheless be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Hodge v. 
West, 155 F.3d at 1363.  The Federal Circuit noted that "any 
interpretive doubt must be resolved in the veteran's favor" 
and that "the regulation imposes a lower burden to reopen 
than the Colvin test."  Id at 1361, n. 1.

The Board finds that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hypertension.  The new evidence, along 
with the evidence previously of record, does present a more 
complete picture of the circumstances surrounding the 
possible origin of the veteran's disability.  Consequently, 
the Board concludes that the claim should be reopened.

C.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27 (2001).  Additionally, although 
regulations require that a disability be viewed in relation 
to its recorded history, see 38 C.F.R. §§ 4.1, 4.2 (2001), 
when assigning a disability rating, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected skin disability currently 
identified as lichen simplex, is rated under Diagnostic Code 
7899-7806, which means that it is rated as eczema.  38 C.F.R. 
§ 4.27 (2001).  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted for eczema manifested with 
exfoliation, exudation or itching on an exposed surface or 
extensive area.  For a 30 percent evaluation, there must be 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 (2001), Diagnostic Code 
7806.

The veteran's disability was originally characterized as 
tinea corporis at the time she was granted service connection 
in 1988.  The primary location of the tinea was her face at 
that time.  The June 2000 VA examination reported the veteran 
as complaining of a rash on her left leg.  The examiner's 
report and color photographs documented a 1-1/2 inch diameter 
area that was darkened with a fine rash.  The examiner was 
not able to observe or palpate a rash on the veteran's face 
due to make-up.

The May 2001 VA dermatology examination noted hypertrophic 
lichen-like lesions with hyperpigmented plaque on the left 
lateral leg and vague erythema on the cheeks.  The veteran 
testified in July 2001 that she would dress to cover the area 
on her leg.

The Board finds that the veteran's symptomatology for her 
lichen simplex disability more closely approximates the 
criteria for her current 10 percent rating.  There is an 
obvious darkened patch of skin on the left leg that is on an 
exposed area.  The area is not oozing, extensive or 
representative of marked disfigurement so as to warrant the 
assignment of a 30 percent disability rating.  

D.  Permanent and Total Rating

The veteran is rated at 100 percent for her service-connected 
PTSD disability.  This rating has been in effect since 
October 20, 1989.  The veteran wants the disability rating to 
declared permanent and total so that she would not have to 
submit to future VA examinations to assess the current level 
of her disability and to be eligible for Dependents' 
Educational Assistance.  38 U.S.C.A. § 3501 (West 1991 & 
Supp. 2001).

Individuals with service-connected disabilities will be 
reexamined any time that VA determines that there is a need 
to verify either the continued existence or current severity 
of a disability.  38 C.F.R. § 3.327(a) (2001).  No future 
examinations will be scheduled for service-connected 
disabilities where the disability is static and where the 
disability is permanent in character and of such severe 
nature that there is no likelihood of improvement.  38 C.F.R. 
§ 3.327(b)(2)(iii) (2001).  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  See Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (2001).  

The disabilities which are automatically considered to be 
permanently and totally disabling are listed in 38 C.F.R. 
§ 4.15 and include the permanent loss of sight in both eyes, 
or loss of use of both feet or both hands, or of one hand and 
one foot, or becoming permanently helpless or permanently 
bedridden.  In this case, the veteran does not have any of 
the disabilities that are listed in 38 C.F.R. § 4.15; 
however, she has a disability that is rated as totally 
disabling under the schedule for rating disabilities.  

The veteran has argued that she be afforded vocational 
rehabilitation in order to become a minister and to earn a 
living.  She has submitted numerous statements attesting to 
her desires to be able to take care of herself.  She has 
submitted a number of medical statements from her treating 
psychiatrists that have also urged that she be provided 
training as she would greatly benefit from being involved in 
a training program.  These same statements also remarked that 
the veteran would make a good lawyer, or that she would do 
well in pursuing further education.

There are also several examination/evaluation reports from a 
vocational rehabilitation counselor that have expressed doubt 
about the veteran's ability to complete a vocational training 
program because of the severity of her PTSD disability.  In 
fact, the veteran has a claim for vocational rehabilitation 
pending at the time of this appeal.

A review of the outpatient treatment records and the several 
VA psychiatric and psychological examinations dated since 
June 1999 shows that the veteran has been assigned a number 
of Global Assessment of Functioning (GAF) scores.  The scores 
have ranged between 50 and 70.  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV), p. 32).  A GAF score of 61 - 70 is defined as "Some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupations, or school functioning 
(e.g., occasional truancy, or theft within the household) but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.

The veteran's most recently assigned GAF was a 51 as 
reflected in a VA mental health clinic outpatient treatment 
entry dated in May 2001.  That same entry noted that the 
veteran was a high functioning and motivated individual that 
would benefit from vocational rehabilitation opportunities 
such as going back to school.  This assessment, like the 
several others noted, is not supportive of a conclusion that 
the veteran's 100 percent disability is static and not likely 
to improve.

In summary, while the veteran may be assigned 100 percent 
disability rating that is reflective of a current total 
disability status, the preponderance of the evidence is 
against a finding that this current status is total and 
permanent as envisioned by the statute and regulations.  The 
differences in assessments by her treating psychiatrists and 
that of the vocational rehabilitation psychologist show that 
there is no consensus by medical professionals that she is 
permanently and totally disabled by her PTSD.  Her GAF scores 
are also indicative of someone that fluctuates between 
serious and mild symptoms of her disability.  Thus there is 
no medical basis to conclude that the veteran is totally and 
permanently disabled.

The veteran is highly educated and desirous of further 
education.  She is also desirous of not having to discuss the 
stressful events from her past that have resulted in her 
diagnosis of PTSD and her current 100 percent disability 
rating.  While the Board is aware of the veteran's feelings 
and is sympathetic to her concerns, the veteran still must be 
prepared to have her disability reexamined in the future as 
it is not permanent and total in nature.  

E.  Veterans Claims Assistance Act of 2000

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims. 

The Board notes that the Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
114 Stat. 1654, app § 1611 (Oct. 30, 2000) (NDAA § 1611), 
originally amended 38 U.S.C. § 5107 to clarify the 
Secretary's duty to assist claimants in the development of 
claims for benefits under title 38, United States Code.  
Congress then enacted the Veteran's Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, 114 Stat. 1822 
(Nov. 1, 2000) (VBHCIA).  Section 104(c)(2) of the VBHCIA 
noted the passage of the NDAA and § 1611 and declared that if 
the VCAA was enacted after the NDAA, then § 1611 shall be 
deemed for all purposes to not have taken effect and shall 
cease to be in effect.

As reflected above, the VCAA was enacted after the NDAA.  In 
keeping with section 104(c)(2) of the VBHCIA, § 1611 no 
longer was in effect as of November 9, 2000.  Moreover, under 
operation of the VBHCIA, § 1611 is deemed to have never been 
effect.

The VA General Counsel issued a precedential opinion in 
November 2000 to address the issue of the effective date of 
the duty to assist provisions of the VCAA.  VAOPGCPREC 11-
2000.  The General Counsel noted that Congress clearly 
expressed its intention that the effective date provision of 
section 7(a) of the VCAA, regarding the amendment to 
38 U.S.C. § 5107 contained in section 4 of the VCAA, applied 
to all claims pending at the time of the passage of the VCAA, 
or November 9, 2000.  The General Counsel went on to conclude 
that Congress did not clearly express an intent as to the 
whether the duty to assist provisions were to be applied 
retroactively.  Ultimately, it was concluded that all of the 
provisions of the VCAA's provisions applied to claims filed 
on or after November 9, 2000, as well as to claims filed 
before then but not finally decided as of that date.

The United States Court of Appeals for Veterans Claims 
(Court) addressed the issue of retroactivity of the duty to 
assist provisions of the VCAA in Holliday v. Gober, 14 Vet. 
App. 197 (2000).  In a per curiam order the court noted the 
legislative history and action in regard to NDAA § 1611 and 
the VBHCIA's seeming nullification of that provision upon 
enactment of the VCAA.  The parties in Holliday were ordered 
to submit additional briefing on a number of issues, to 
include the retroactivity of the duty to assist provisions of 
the VCAA.

In a subsequent decision, Holliday v. Principi, 14 Vet. App. 
280 (2001) (Holliday I), the court held that § 1611 of the 
NDAA was to be treated for all purposes as not ever having 
taken effect.  Id. at 284.  The court went on to hold that 
the amendments to 38 U.S.C.A. § 5107 were applicable to any 
claim filed before the date of the enactment of the VCAA but 
not yet final as of that date.  Id. (citing Luyster v. Gober, 
14 Vet. App. 186 (2000) (per curiam order)).  In regard to 
the duty to assist provisions enacted under the VCAA, the 
court held that all provisions of the VCAA were potentially 
applicable to claims pending on the date of the enactment of 
the VCAA.  Id. at 286.  The court then vacated the prior 
Board decision and remanded the case for consideration of the 
VCAA by VA in the first instance.

VA has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not applicable 
in this case, the changes "merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA."  See 66 Fed. Reg. at 45,629.

In a recent decision, the Court of Appeals for the Federal 
Circuit issued an opinion, which held that the duty to assist 
provisions of the VCAA are not retroactive.  See Dyment v. 
Principi, No. 00-7075 (Fed. Cir., Apr. 24, 2002).  The 
Federal Circuit found that the effective date provision in 
section 7(a) of the VCAA applied solely to the amendment of 
38 U.S.C. § 5107, as cited in section 4 of the VCAA. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

In Dyment, the Federal Circuit held that the duty-to-assist 
provisions contained in section 3(a) of the VCAA are not 
applicable retroactively.  Therefore, the Board is prohibited 
from applying the duty-to-assist provisions in a retroactive 
manner, to include the duty-to-assist regulations premised on 
those changes.  The Federal Circuit did hold that changes 
made to 38 U.S.C.A. § 5107 by section 4 of the VCAA are 
applicable to claims pending on the date of enactment of the 
VCAA.  Thus, because of the explicit retroactive application 
of the change to 38 U.S.C.A. § 5107, the Board has no choice 
in which version is applicable to the veteran's claim.  

Specifically, the amended version of 38 U.S.C.A. § 5107 is as 
follows:

(a) CLAIMANT RESPONSIBILITY.-Except as 
otherwise provided by law, a claimant has 
the responsibility to present and support 
a claim for benefits under laws 
administered by the Secretary.

(b) BENEFIT OF THE DOUBT.-The Secretary 
shall consider all information and lay 
and medical evidence of record in a case 
before the Secretary with respect to 
benefits under laws administered by the 
Secretary.  When there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the 
determination of a matter, the Secretary 
shall give the benefit of the doubt to 
the claimant.

38 U.S.C.A. § 5107(a), (b) (West Supp. 2001).

The change in 38 U.S.C.A. § 5107(a) eliminated the 
requirement to submit a well-grounded claim.  The change also 
removed the obligation, from this subsection, to assist a 
veteran in developing the facts pertinent to their claim.

In spite of the elimination of the requirement to assist the 
veteran from 38 U.S.C.A. § 5107(a), VA has assisted this 
veteran in the development of her claim.  From the outset she 
has been requested to provide evidence to support her claim.  
Initially she was informed of the evidence necessary to 
submit a well-grounded claim.  Later, she was informed of the 
evidence necessary to support her claims under the VCAA.  She 
was informed that if she required any assistance to obtain 
evidence, to inform the RO of the assistance required.

She was afforded a number of VA examinations.  The veteran's 
extensive outpatient treatment records were associated with 
the claims folder, as were the progress notes, and doctors 
orders associated with her several VA hospitalizations.  Her 
service medical records were also associated with the claims 
folder.

The veteran was provided an opportunity to testify at a Board 
hearing in July 2001.  She was provided with a statement of 
the case (SOC) with respect to the issues on appeal that 
listed the provisions of law relied on, the facts developed 
in the case, and the reasoning used in reaching a decision on 
the issues in this case.  She was issued a number of 
supplemental statements of the case that reviewed the 
evidence added to the claims folder subsequent to the SOC.  

In summary, the veteran has not identified any outstanding 
evidence that could be obtained that would support her 
various claims.  She has been informed of the evidence 
necessary to support her claims, and she has been assisted in 
the development and obtaining of that evidence.  While the 
recent decision in Dyment may have established the state of 
the law as to the retroactive application of the duty-to-
assist provisions of the VCAA, the fact is that this veteran 
was provided assistance in accordance with the state of the 
law in existence prior to that decision.  She was afforded 
the greater benefit in the development of her case.  
Accordingly, the Board concludes that there was no prejudice 
to the veteran in the Board's application of the holding in 
Dyment in the first instance.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).



								(Continued on Next 
Page)

ORDER

Service connection for migraine headaches, a gastrointestinal 
disorder, a hiatal hernia, a visual acuity disability, 
scarring of the liver, bladder, or gallbladder, a shortened 
cervix, angioedema, urticaria, hepatitis B, fibromyalgia, 
dysmenorrhea, amenorrhea, galactorrhea, or other 
gynecological disorder is denied.

New and material evidence has been presented sufficient to 
reopen a claim of service connection for hypertension; to 
this extent, the appeal is granted.

An increased rating for lichen simplex is denied.

A claim for permanency of a total rating for service-
connected PTSD, for the purpose of establishing entitlement 
to Dependents' Educational Assistance, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

